UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-12669 SCBT FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina (State or other jurisdiction of incorporation) 57-0799315 (IRS Employer Identification No.) 520 Gervais Street Columbia, South Carolina (Address of principal executive offices) 29201 (Zip Code) (800) 277-2175 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. (See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.) Large accelerated filer []Accelerated filer [X]Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of issuer’s classes of common stock, as of the latest practicable date: Class Common Stock, $2.50 par value Outstanding as of October 31, 2007 9,210,164 SCBT Financial Corporation and Subsidiaries September 30, 2007 Form 10-Q INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets at September 30, 2007, December 31, 2006 and September 30, 2006 1 Condensed Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2007 and 2006 2 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2007 and 2006 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 4 Notes to Condensed Consolidated Financial Statements 5-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12-20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 23 PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS SCBT Financial Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Dollars in thousands, except par value) September 30, December 31, September 30, 2007 2006 2006 (Unaudited) (Note 1) (Unaudited) ASSETS Cash and cash equivalents: Cash and due from banks $ 46,930 $ 45,460 $ 61,048 Interest-bearing deposits with banks 2,831 2,946 12,931 Federal funds sold and securities purchased under agreements to resell 10,600 30,000 32,700 Total cash and cash equivalents 60,361 78,406 106,679 Investment securities: Securities held to maturity (fair value of $16,014, $18,271 and $14,506, respectively) 15,962 18,112 14,330 Securities available for sale, at fair value 216,693 182,113 185,801 Other investments 10,235 10,166 12,475 Total investment securities 242,890 210,391 212,606 Loans held for sale 13,921 23,236 22,624 Loans 1,842,230 1,760,860 1,682,257 Less unearned income (4 ) (30 ) (40 ) Less allowance for loan losses (23,822 ) (22,668 ) (21,675 ) Loans, net 1,818,404 1,738,162 1,660,542 Premises and equipment, net 52,504 48,904 47,969 Goodwill 32,313 32,313 32,313 Other assets 46,850 47,001 36,317 Total assets $ 2,267,243 $ 2,178,413 $ 2,119,050 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 293,388 $ 256,717 $ 273,329 Interest-bearing 1,520,454 1,449,998 1,384,087 Total deposits 1,813,842 1,706,715 1,657,416 Federal funds purchased and securities sold under agreements to repurchase 172,496 203,105 147,955 Other borrowings 88,865 90,416 140,457 Other liabilities 16,568 16,289 12,891 Total liabilities 2,091,771 2,016,525 1,958,719 Shareholders' equity: Common stock - $2.50 par value; authorized 40,000,000 shares; 9,201,820, 8,719,146 and 8,705,416 shares issued and outstanding 23,005 21,798 21,764 Surplus 108,367 92,099 91,559 Retained earnings 46,923 51,508 48,233 Accumulated other comprehensive loss (2,823 ) (3,517 ) (1,225 ) Total shareholders' equity 175,472 161,888 160,331 Total liabilities and shareholders' equity $ 2,267,243 $ 2,178,413 $ 2,119,050 The Accompanying Notes are an Integral Part of the Financial Statements. 1 SCBT Financial Corporation and Subsidiaries Condensed Consolidated Statements of Income (unaudited) (Dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Interest income: Loans, including fees $ 35,242 $ 31,267 $ 102,348 $ 88,211 Investment securities: Taxable 2,646 2,273 7,482 6,264 Tax-exempt 308 303 951 865 Federal funds sold and securities purchased under agreements to resell 498 168 1,567 825 Deposits with banks 83 74 165 158 Total interest income 38,777 34,085 112,513 96,323 Interest expense: Deposits 13,925 10,757 39,412 28,397 Federal funds purchased and securities sold under agreements to repurchase 2,132 1,566 6,677 4,549 Other borrowings 1,322 1,984 4,820 5,658 Total interest expense 17,379 14,307 50,909 38,604 Net interest income: Net interest income 21,398 19,778 61,604 57,719 Provision for loan losses 1,161 1,048 2,743 3,716 Net interest income after provision for loan losses 20,237 18,730 58,861 54,003 Noninterest income: Service charges on deposit accounts 3,909 3,512 10,952 9,988 Secondary market mortgage fees 1,374 1,509 4,759 4,040 Bankcard services income 1,051 880 3,067 2,518 Trust and investment services income 697 556 1,971 1,573 Securities gains (losses), net 42 Other 649 370 1,971 1,405 Total noninterest income 7,680 6,827 22,762 19,524 Noninterest expense: Salaries and employee benefits 11,171 10,226 33,475 30,053 Furniture and equipment expense 1,369 1,181 3,963 3,505 Net occupancy expense 1,247 1,088 3,585 3,148 Advertising and marketing 985 747 2,432 2,182 Professional fees 513 519 1,522 1,507 Amortization 215 204 641 602 Other 3,809 3,646 11,379 9,734 Total noninterest expense 19,309 17,611 56,997 50,731 Earnings: Income before provision for income taxes 8,608 7,946 24,626 22,796 Provision for income taxes 2,966 2,686 8,203 7,749 Net income $ 5,642 $ 5,260 $ 16,423 $ 15,047 Earnings per share: Basic $ 0.61 $ 0.58 $ 1.79 $ 1.65 Diluted $ 0.61 $ 0.57 $ 1.78 $ 1.63 Dividends per share $ 0.17 $ 0.17 $ 0.51 $ 0.51 Weighted-average common shares outstanding: Basic 9,201 9,134 9,190 9,118 Diluted 9,212 9,235 9,221 9,208 The Accompanying Notes are an Integral Part of the Financial Statements. 2 SCBT Financial Corporation and Subsidiaries Condensed Consolidated Statements of Changes in Shareholders’ Equity (unaudited) Nine Months Ended September 30, 2007 and 2006 (Dollars in thousands, except per share data) Accumulated Other Common Stock Retained Comprehensive Shares Amount Surplus Earnings Loss Total Balance, December 31, 2005 8,644,883 $ 21,612 $ 90,481 $ 37,614 $ (1,304 ) $ 148,403 Comprehensive income: Net income 15,047 15,047 Change in net unrealized gain on securities available for sale, net of tax effects 79 79 Total comprehensive income 15,126 Cash dividends declared at $.51 per share (4,428 ) (4,428 ) Stock options exercised 36,437 91 570 661 Employee stock purchases 6,422 16 170 186 Restricted stock awards 27,835 70 (70 ) Common stock repurchased (10,161 ) (25 ) (341 ) (366 ) Share-based compensation expense 749 749 Balance, September 30, 2006 8,705,416 $ 21,764 $ 91,559 $ 48,233 $ (1,225 ) $ 160,331 Balance, December 31, 2006 8,719,146 $ 21,798 $ 92,099 $ 51,508 $ (3,517 ) $ 161,888 Comprehensive income: Net income 16,423 16,423 Change in net unrealized gain on securities available for sale, net of tax effects 694 694 Total comprehensive income 17,117 Cash dividends declared at $.51 per share (4,661 ) (4,661 ) Stock options exercised 7,451 20 125 145 Employee stock purchases 9,577 23 325 348 Restricted stock awards 32,356 81 (81 ) Common stock repurchased (2,474 ) (6 ) (86 ) (92 ) Share-based compensation expense 727 727 Common stock dividend of 5%, record date, March 9, 2007 435,764 1,089 15,258 (16,347 ) Balance, September 30, 2007 9,201,820 $ 23,005 $ 108,367 $ 46,923 $ (2,823 ) $ 175,472 The Accompanying Notes are an Integral Part of the Financial Statements. 3 SCBT Financial Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (unaudited) (Dollars in thousands) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 16,423 $ 15,047 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 3,148 2,387 Provision for loan losses 2,743 3,716 Share-based compensation expense 727 749 (Gain) loss on disposal of premises and equipment (8 ) 153 Net accretion of investment securities (149 ) (61 ) Net change in loans held for sale 9,315 (9,663 ) Net change in miscellaneous assets and liabilities (653 ) 1,778 Net cash provided by operating activities 31,546 14,106 Cash flows from investing activities: Proceeds from maturities and calls of investment securities held to maturity 3,295 6,152 Proceeds from maturities and calls of investment securities available for sale 27,079 18,636 Proceeds from sales of other investment securities 4,502 2,331 Purchases of investment securities held to maturity (1,157 ) (2,309 ) Purchases of investment securities available for sale (60,337 ) (50,518 ) Purchases of other investment securities (4,571 ) (3,884 ) Net increase in customer loans (83,721 ) (148,923 ) Recoveries of loans previously charged off 736 542 Purchases of premises and equipment (6,193 ) (7,131 ) Proceeds from sale of premises and equipment 93 399 Net cash used in investing activities (120,274 ) (184,705 ) Cash flows from financing activities: Net increase in deposits 107,127 184,127 Net decrease in federal funds purchased and securities sold under agreements to repurchase and other short-term borrowings (32,109 ) (2,708 ) Proceeds from FHLB advances 155,000 40,000 Repayment of FHLB advances (155,075 ) (43,328 ) Common stock issuance 348 186 Common stock repurchased (92 ) (366 ) Dividends paid (4,661 ) (4,428 ) Stock options exercised 145 661 Net cash provided by financing activities 70,683 174,144 Net increase (decrease) in cash and cash equivalents (18,045 ) 3,545 Cash and cash equivalents at beginning of period 78,406 103,134 Cash and cash equivalents at end of period $ 60,361 $ 106,679 The Accompanying Notes are an Integral Part of the Financial Statements. 4 SCBT Financial Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 – Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Certain prior period information has been reclassified to conform to the current period presentation.Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The condensed consolidated balance sheet at December 31, 2006, has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. The information contained in the consolidated financial statements and accompanying footnotes included in SCBT Financial Corporation’s (the “Company”) annual report on Form 10-K for the year ended December 31, 2006 should be referenced when reading these unaudited condensed consolidated financial statements. Note 2 – Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, which permits all entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.The fair value option may be elected for an individual item without electing it for other identical items.Unrealized gains and losses on eligible items measured at fair value must be reported in current earnings.Upfront costs and fees related to such items must also be recognized in current earnings as incurred.Early adoption is permitted subject to certain conditions.The statement will be effective as of the start of the first fiscal year beginning after November 15, 2007 and may not be applied retrospectively to prior fiscal years.The Company does not anticipate that the statement will have a material effect on its financial statements when the statement becomes effective. On January 1, 2007, the Company adopted the provisions of FASB Interpretation No. (“FIN”) 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109. The adoption of FIN 48 had no significant impact on the Company’s financial statements.It is the Company’s policy to recognize interest and penalties accrued relative to unrecognized tax benefits in its respective federal or state income taxes accounts.As of January 1, 2007, there were no interest and penalties.The Company and its subsidiaries file a consolidated United States federal income tax return, as well as income tax returns for its subsidiaries in the state of South Carolina.The Company’s filed income tax returns are no longer subject to examination by taxing authorities for years before 2003. In September 2006, the FASB issued Statement No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R), which revises the reporting of assets and liabilities for pensions and other post-retirement benefits.The new standard requires an employer to recognize the overfunded or underfunded status of a defined benefit pension and other postretirement plan (other than a multi-employer plan) as an asset or liability in its statement of financial position and to recognize changes in the funded status in the year in which the changes occur through other comprehensive income.This statement requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions.The Company adopted Statement 158 for the year ended December 31, 2006, except for the requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position which will be effective for fiscal years ending after December 15, 2008.Before adoption, the Company recognized a prepaid pension cost in other assets for its pension retirement plan and an accrued pension cost for its post-retirement benefits plan.After adoption, the Company recognizes an accrued pension cost in other liabilities for its pension retirement plan and an increase in the accrued pension cost for its post-retirement benefits plan.The accrued pension cost is the equivalent of the underfunded status on a projected benefit obligation (“PBO”) basis for its retirement plan and post-retirement benefit plan as of the plans’ measurement date of October 31, 2006. 5 Note 2 – Recent Accounting Pronouncements (continued) In September 2006, the FASB issued Statement No. 157, Fair Value Measurements, which provides a common definition of fair value and a framework for measuring assets and liabilities at fair values when a particular standard prescribes it.In addition, the statement prescribes a more enhanced disclosure of fair value measures, and requires a more expanded disclosure when non-market data is used to assess fair values.The statement will be effective January 1, 2008.The Company does not anticipate that the statement will have a material effect on its financial statements when the statement becomes effective. In September 2006, the FASB ratified Emerging Issues Task Force (“EITF”) Issue No. 06-4, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements and Issue No. 06-5, Accounting for Purchases of Life Insurance—Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin, No. 85-4.EITF 06-4 requires that policyholders recognize a liability for the postretirement benefits provided through endorsement split-dollar life insurance.The liability to recognize is dependent upon whether the Company is deemed to have promised a death benefit to the participant or to maintain the split-dollar arrangement for the participant’s benefit.EITF 06-5 provides guidance for calculating policy amounts that could be realized and recognized as assets on the policyholder’s balance sheet.Both EITF 06-4 and 06-5 will be effective for fiscal years beginning after December 15, 2007.The Company does not anticipate that these Issues will have a material effect on its financial statements. In March 2006, the FASB issued Statement No. 156, Accounting for Servicing of Financial Assets. Statement No. 156, which is an amendment to Statement No. 140, simplifies the accounting for servicing assets and liabilities, such as those common with mortgage securitization activities.The new standard clarifies when an obligation to service financial assets should be separately recognized as a servicing asset or a servicing liability; requires that a separately recognized servicing asset or servicing liability be initially measured at fair value, if practicable; and permits an entity with a separately recognized servicing asset or servicing liability to choose either the amortization method or fair value method for subsequent measurement.Statement No. 156 is effective for separately recognized servicing assets and liabilities acquired or issued after the beginning of an entity’s fiscal year that begins after September 15, 2006, with early adoption permitted.Adoption of this statement did not have a material effect on the Company’s results of operations or financial condition. In February 2006, the FASB issued Statement No. 155, Accounting for Certain Hybrid Instruments, which is an amendment of Statements No. 133 and 140.Statement No. 155 allows financial instruments that have embedded derivatives to be accounted for as a whole (eliminating the need to bifurcate the derivative from its host) if the holder elects to account for the whole instrument on a fair value basis.The statement also clarifies which interest-only strips and principal-only strips are not subject to the requirements of Statement No. 133; establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation; clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives; and amends Statement No. 140 to eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument.Statement No. 155 is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September 15, 2006.Adoption of this statement did not have a material effect on the Company’s results of operations or financial condition. Note 3 – Acquisition of TSB Financial Corporation On August 30, 2007, the Company announced a definitive agreement to acquire TSB Financial Corporation (“TSB”) and its wholly-owned subsidiary, The Scottish Bank, both of which are headquartered in Charlotte, NC.This pending acquisition represents the Company’s first initiative to expand outside the state of South Carolina.At June 30, 2007, TSB reported $192.9 million in total assets, $149.0 in loans and $159.0 million in deposits.The Scottish Bank has four banking offices in the Charlotte MSA and one loan production office in Cornelius, NC (Lake Norman). Under the terms of the agreement, TSB shareholders will receive aggregate consideration of 939,372 shares of SCBT common stock and approximately $9.4 million in cash, including the cash-out value of TSB’s stock options.The stock portion of the consideration is based upon a fixed exchange ratio of .993 shares of the Company’s common stock for each of the outstanding shares of TSB common stock, which as of June 30, 2007 totaled 1,113,037 shares.Based upon the Company’s ten-day average closing stock price of $36.25, as of August 29, 2007, the transaction is valued at approximately $43.4 million in the aggregate or $35.74 per fully diluted TSB share.Holders of the issued and outstanding common stock of TSB will have the right to receive either $35.00 in cash per share, or the Company’s common stock, or a combination thereof subject to the overall limits set forth above. 6 Note 3 – Acquisition of TSB Financial Corporation (continued) The transaction is subject to the regulatory approvals and affirmative vote of the holders of the majority of the outstanding shares of TSB.The transaction is expected to close during the fourth quarter of 2007. Note 4 – Loans and Allowance for Loan Losses The Company's loan portfolio is comprised of the following: September 30, December 31, September 30, (Dollars in thousands) 2007 2006 2006 Real estate: Commercial $ 928,044 $ 835,892 $ 782,680 Consumer residential mortgage 233,851 238,672 230,016 Consumer construction and development 189,075 196,285 195,795 Commercial 203,593 190,635 177,218 Firstline 136,538 144,910 143,496 Consumer 120,521 130,596 128,109 Other loans 30,608 23,870 24,943 Total loans 1,842,230 1,760,860 1,682,257 Less, unearned income (4 ) (30 ) (40 ) Less, allowance for loan losses (23,822 ) (22,668 ) (21,675 ) Loans, net $ 1,818,404 $ 1,738,162 $ 1,660,542 An analysis of the changes in the allowance for loan losses is as follows: September 30, December 31, September 30, (Dollars in thousands) 2007 2006 2006 Balance at beginning of period $ 22,668 $ 20,025 $ 20,025 Loans charged-off (2,325 ) (3,438 ) (2,608 ) Recoveries of loans previously charged-off 736 813 542 Balance before provision for loan losses 21,079 17,400 17,959 Provision for loan losses 2,743 5,268 3,716 Balance at end of period $ 23,822 $ 22,668 $ 21,675 Note 5 – Deposits The Company's total deposits are comprised of the following: September 30, December 31, September 30, (Dollars in thousands) 2007 2006 2006 Certificates of deposit $ 833,050 $ 793,540 $ 720,878 Money market accounts 544,759 579,398 584,312 Transaction accounts 293,388 256,717 273,329 Savings accounts 128,153 76,734 77,309 Other 14,492 326 1,588 $ 1,813,842 $ 1,706,715 $ 1,657,416 The aggregate amount of time deposits in denominations of $100,000 or more at September 30, 2007, December 31, 2006, and September 30, 2006 was $396.2 million, $371.5 million and $325.7 million, respectively. 7 Note 6 – Retirement Plans The Company and its subsidiaries provide certain retirement benefits to their employees in the form of a non-contributory defined benefit pension plan and an employees’ savings plan. The non-contributory defined benefit pension plan covers all employees hired on or before December 31, 2005, who have attained age 21, and who have completed one year of eligible service.Effective January 1, 2006, amendments were made to the Company’s pension plan.On this date, a new benefit formula applies only to participants who have not attained age 45 or who do not have five years of service. The components of net periodic pension expense recognized during the three and nine months ended September 30 are as follows: Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands) 2007 2006 2007 2006 Service cost $ 167 $ 156 $ 500 $ 468 Interest cost 231 205 692 617 Expected return on plan assets (301 ) (276 ) (901 ) (829 ) Amortization of prior service cost (43 ) (43 ) (130 ) (130 ) Recognized net actuarial loss 104 93 313 279 Net periodic pension expense $ 158 $ 135 $ 474 $ 405 The Company contributed $189,000 and $567,000, respectively, to the pension plan for the three and nine months ended September 30, 2007 and anticipates making similar additional contributions during the remainder of the year. Electing employees are eligible to participate in the employees’ savings plan, under the provisions of Internal Code Section 401(k), after attaining age 21.Plan participants elect to contribute portions of their annual base compensation as a before tax contribution.The Company matches 50% of these contributions up to a 6% employee contribution for employees hired before January 1, 2006 who were age 45 and higher with five or more vesting years of service.The Company matches 100% of these contributions up to a 6% employee contribution for current employees under age 45 or with less than five years of service.Employees hired on January 1, 2006 or thereafter will not participate in the defined benefit pension plan, but will receive the Company’s 100% matching of their 401(k) plan contributions, up to 6% of salary. Employees can enter the savings plan on or after the first day of each month.If an employee does not elect to defer at least 2% of his or her salary by the election date, the Company will automatically enroll the employee and defer 2% of his or her salary within the savings plan.If the employee does not elect an investment allocation, the plan administrator will select a retirement-based portfolio according to the employee’s number of years until normal retirement age.The employee may terminate participation if the employee affirmatively elects to do so.The plan’s investment valuations are now generally provided on a daily basis. 8 Note 7 – Earnings Per Share Basic earnings per share are calculated by dividing net income by the weighted-average shares of common stock outstanding during each period.The Company’s diluted earnings per share are based on the weighted-average shares of common stock outstanding during each period plus the maximum dilutive effect of common stock issuable upon exercise of stock options.The weighted-average number of shares and equivalents are determined after giving retroactive effect to stock dividends and stock splits. The following table sets forth the computation of basic and diluted earnings per share for the three and nine months ended September 30: Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands) 2007 2006 2007 2006 Basic earnings per share: Net income $ 5,642 $ 5,260 $ 16,423 $ 15,047 Weighted-average basic shares 9,201,228 9,134,076 9,189,549 9,117,615 Basic earnings per share $ 0.61 $ 0.58 $ 1.79 $ 1.65 Diluted earnings per share: Net income $ 5,642 $ 5,260 $ 16,423 $ 15,047 Weighted-average basic shares 9,201,228 9,134,076 9,189,549 9,117,615 Effect of dilutive stock options 11,128 101,106 31,739 90,054 Weighted-average dilutive shares 9,212,356 9,235,182 9,221,288 9,207,669 Diluted earnings per share $ 0.61 $ 0.57 $ 1.78 $ 1.63 The calculation of diluted earnings per share excludes outstanding stock options that have exercise prices greater than the average market price of the common shares.The number of shares in this category was 43,545 with a range in exercise price of $34.65 to $39.74 for the three months ended September 30, 2007.The number of shares in this category was 41,445 with a range in exercise price of $37.70 to $39.74 for the nine months ended September 30, 2007.There were no outstanding stock options in this category for the three months ended September 30, 2006.The number of shares in this category was 2,000 with an exercise price of $36.38 for the nine months ended September 30, 2006. Dividends per share are calculated using the current number of common shares issued and outstanding at the record date for any dividends paid during the reported periods. Note 8 – Share-Based Compensation The Company’s 1999 and 2004 stock option programs are long-term retention programs intended to attract, retain, and provide incentives for key employees and non-employee directors in the form of incentive and non-qualified stock options and restricted stock.With the exception of non-qualified options granted to directors under the 1999 and 2004 plans, which in some cases may be exercised at any time prior to expiration and in some other cases may be exercised at intervals less than one year following the grant date, incentive stock options granted under the plans may not be exercised in whole or in part within one year following the date of the grant, as these incentive stock options become exercisable in 25% increments ratably over the four year period following the grant date.The options are granted at an exercise price at least equal to the fair value of the common stock at the date of grant and have terms of ten years.No options were granted under the 1999 plan after January 2, 2004, and the plan is closed other than for any options still unexercised and outstanding.The 2004 plan is the only plan from which new share-based compensation grants may be issued.It is the Company’s policy to grant options out of the 661,500 shares registered under the 2004 plan. 9 Note 8 – Share-Based Compensation (continued) Activity in the Company’s stock option plans is summarized in the following table.All information has been retroactively adjusted for stock dividends and stock splits. Weighted- Average Number of Exercise Options Shares Price Outstanding at January 1, 2007 308,368 $ 24.26 Granted 41,445 39.25 Exercised (7,585 ) 18.94 Expired/Forfeited (353 ) 28.99 Outstanding at September 30, 2007 341,875 26.19 Exercisable at September 30, 2007 248,231 23.21 Weighted-average fair value of options granted during the year $ 9.25 The fair value of options is estimated at the date of grant using the Black-Scholes option pricing model and expensed over the options’ vesting periods.The following weighted-average assumptions were used in valuing options issued: Nine Months Ended September 30, 2007 2006 Dividend yield 1.88% 2.15% Expected life 7 years 10 years Expected volatility 18% 19% Risk-free interest rate 4.65% 4.71% The Company from time-to-time also grants shares of restricted stock to key employees and non-employee directors.These awards help align the interests of these employees and directors with the interests of the Company’s shareholders by providing economic value directly related to increases in the value of the Company’s stock.The value of the stock awarded is established as the fair market value of the stock at the time of the grant.The Company recognizes expenses, equal to the total value of such awards, ratably over the vesting period of the stock grants.Grants to employees have typically vested over a 48-month period either ratably or all at once.Grants to non-employee directors typically vest within a 12-month period. Nonvested restricted stock for the nine months ended September 30, 2007 is summarized in the following table.All information has been retroactively adjusted for stock dividends and stock splits. Weighted- Average Grant-Date Restricted Stock Shares Fair Value Nonvested at January 1, 2007 50,883 $ 27.32 Granted 33,527 37.73 Vested (14,043 ) 26.30 Forfeited (44 ) 27.29 Nonvested at September 30, 2007 70,323 31.80 10 Note 8 – Share-Based Compensation (continued) As of September 30, 2007, there was $2.2 million of total unrecognized compensation cost related to nonvested share-based compensation arrangements granted under the plans.This cost is expected to be recognized over a weighted-average period of 2.62 years.The total fair value of shares vested during the nine months ended September 30, 2007 was $821,000. Note 9 – Commitments and Contingent Liabilities In the normal course of business, the Company makes various commitments and incurs certain contingent liabilities, which are not reflected in the accompanying financial statements.The commitments and contingent liabilities include guarantees, commitments to extend credit, and standby letters of credit.At September 30, 2007, commitments to extend credit and standby letters of credit totaled $420.6 million.The Company does not anticipate any material losses as a result of these transactions. 11 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management’s Discussion and Analysis of Financial Condition and Results of Operations relates to the financial statements contained in this quarterly report beginning on page 1.For further information, refer to Management’s Discussion and Analysis of Financial Condition and Results of Operations appearing in the Annual Report on Form 10-K for the year ended December 31, 2006. Overview SCBT Financial Corporation, headquartered in Columbia, South Carolina, is a bank holding company incorporated under the laws of South Carolina in 1985.We provide a wide range of banking services and products to our customers through our wholly-owned subsidiaries:South Carolina Bank and Trust, N.A. and South Carolina Bank and Trust of the Piedmont, N.A., both national banks that opened for business in 1934 and 1996, respectively.
